Case: 14-15822   Date Filed: 09/03/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15822
                         Non-Argument Calendar
                       ________________________

                         Agency No. A070-423-265



MAO SHENG ZHENG,

                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                             (September 3, 2015)

Before WILLIAM PRYOR, MARTIN and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Mao Sheng Zheng appeals the Board of Immigration Appeals’ (BIA)
                Case: 14-15822       Date Filed: 09/03/2015      Page: 2 of 4


decision that he was excludable from the United States. 1 Zheng is a native and

citizen of China. He was first charged with a notice of excludability in 1991,

shortly after he sought admission to the United States using someone else’s

passport. After a series of proceedings not relevant to this appeal, an IJ ordered

Zheng’s deportation in 2013. The IJ’s decision was based on two separate

provisions of the Immigration and Nationality Act (INA). First, Zheng conceded

that he was excludable under former INA § 212(a)(20), 8 U.S.C. § 1182(a)(20)

(1988) (current version at 8 U.S.C. § 1182(a)(7) (2013)), because he was “not in

possession of a valid unexpired immigrant visa, reentry permit, border crossing

identification card, or other valid entry document” at the time that he sought

admission to the United States. Second, the IJ found that Zheng was also

excludable under former INA § 212(a)(19), 8 U.S.C. § 1182(a)(19) (1988) (current

version at 8 U.S.C. § 1182(a)(6)(C)(1) (2013)), which bars the admission of any

person who seeks entry into the United States “by fraud or willfully

misrepresenting a material fact.”
       1
          Zheng’s immigration proceedings began in 1991. At that time, federal immigration law
recognized a distinction between “exclusion” proceedings, which generally applied to
prospective immigrants seeking to enter the United States, and “deportation” proceedings, which
generally applied to immigrants who already resided here. See Vartelas v. Holder, 566 U.S. ___,
___, 132 S. Ct. 1479, 1484 (2012). In 1996, Congress passed the Illegal Immigration Reform
and Immigrant Responsibility Act (IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009 (1996), which
eliminated the distinction between exclusion and deportation proceedings and replaced them
with a single “removal” proceeding. Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1252 n.8 (11th
Cir. 2008). However, because Zheng’s immigration proceedings began before the IIRIRA went
into effect, we apply the relevant law as it existed at the time that his proceedings began. See
IIRIRA § 309(a), (c).

                                               2
              Case: 14-15822     Date Filed: 09/03/2015   Page: 3 of 4


      Zheng filed an appeal with the BIA, challenging only the IJ’s finding of

fraud or willful misrepresentation. Without adopting the IJ’s decision, and

expressly declining to reach Zheng’s § 212(a)(19) argument, the BIA observed that

Zheng had conceded he had tried to enter the United States without a valid entry

document, in violation of § 212(a)(20). For this reason, it found that Zheng was

excludable and dismissed his appeal.

      In his appeal in this Court, Zheng makes no argument regarding the BIA’s

§ 212(a)(20) holding. Instead, he argues that the IJ erred by finding that he entered

the United States by fraud or willful misrepresentation. However, we are unable to

address any claimed error by the IJ because the BIA issued its own opinion without

expressly adopting the IJ’s decision. Thus, we review only the BIA’s opinion.

Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). Zheng’s

arguments regarding the IJ’s decision lie beyond the scope of our review.

      Neither are we able to address Zheng’s excludability under § 212(a)(20).

We lack jurisdiction to review a petitioner’s claim unless he has exhausted all

available administrative remedies, which includes raising the claim in an appeal to

the BIA. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

2006) (per curiam). This is true even where, as here, the BIA addresses an issue of

its own accord. Id. at 1251. Because Zheng failed to raise any claim challenging




                                          3
              Case: 14-15822    Date Filed: 09/03/2015   Page: 4 of 4


his excludability under § 212(a)(20) before the BIA, we lack jurisdiction to

consider any such argument here.

      PETITION DENIED.




                                         4